DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 6 June 2022 is acknowledged.  The traversal is on the ground(s) that both groups are classified in the same subclass.  This is not found persuasive because Group I is directed to predicting when an object will exit a local space and Group II is directed to tracking an object based on a leader election message, wherein the processing steps are distinct.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al. (US2020/0034983).
	Regarding claim 1, Finkelstein discloses At least one computer readable storage medium comprising a set of executable program instructions (“18” in fig. 1; “206” in fig. 10), which when executed by an origination camera in a multicast domain (“22A” and “22B” in fig. 2; “processor integrated camera devices” in par. [0018]; “68A” in fig. 7, 8), cause the origination camera to: 
generate a cell representation (“the blob detectable module 30 may be configured to determine one or more geometric features of the candidate blob 32, such as, for example, a blob area, a size of the boundary box 40, a blob shape, a blob height and width, geometric moments of the blob, etc” in par. [0025]; “The position 48 of the candidate blob 32 may be computed at a center, centroid, etc., of the candidate blob 32 or the bounding box 44 for the candidate blob 32” in par. [0029]) of a local space associated with the origination camera (“102” in fig. 9; “list of identified blobs, each identified blob including a determined blob feature and a path of tracked positions for that identified blob” in par. [0043]; “the processor 20 may detect candidate blobs 32 based on identifying contiguous groups of foreground pixels 38. In the example illustrated in FIG. 4B, the processor 20 detects three contiguous groups of foreground pixels 38, which include a first contiguous group of foreground pixels 42A, a second group of contiguous foreground pixels 42B, and a third group of contiguous foreground pixels 42C” in par. [0023]; “the blob detection module 30 may be configured to identify the candidate blob 32 by comparing the determined blob features 46 and position 48 of the candidate blob 32 to a stored list of identified blobs 52. Each identified blob 54 may include a determined blob feature 46, a path of tracked positions 56 for that identified blob 54, and a blob identifier 58 that is unique to that identified blob 54 in the list…The position 48 of the candidate blob 32 may be computed at a center, centroid, etc., of the candidate blob 32 or the bounding box 44 for the candidate blob 32” in par. [0029]); 
predict that an object in the local space will exit the local space and enter one or more adjacent spaces associated with one or more additional cameras in the multicast domain (“118’ in fig. 9; “At 118, the method 100 may include determining that the candidate blob is heading toward another processor integrated camera device based on the path of tracked positions for the candidate blob. As illustrated in FIG. 7, each of the processor integrated camera devices may store the positions 70 of neighboring processor integrated camera devices in the computer system. Based on a determined heading of the candidate blob, a processor integrated camera device may determine whether another processor integrated camera device is likely to view the candidate blob based on its known position” in par. [0054]; fig. 8; “the first processor integrated camera device 68A captures a series of images of a nearby intersection. According to the processes and techniques described above with reference to FIG. 1, the first processor integrated camera device 68A detects a candidate blob 32A and identifies the candidate blob 32A as a new blob. Further, based on a path of tracked positions 56 determined for the identified candidate blob 32 and the positions 70 of neighboring the processor integrated camera devices, the first processor integrated camera device 68A determines that the identified candidate blob 32A is heading toward the second processor integrated camera device 68B. Based on that determination, the first processor integrated camera device 68A sends the determined blog feature 46 and the path of tracked positions 56 for the identified candidate blob 32A to the second processor integrated camera device 68B, but not the third or fourth processor integrated camera device 68C and 68D. In this manner, candidate blobs 32 may be identified and tracked across a plurality of processor integrated camera device 68 of the computer system 10 in an efficient peer-to-peer manner” in par. [0042]); and 
send the cell representation and a trajectory of the object to at least one of the one or more additional cameras before the object exits the local space (“120” in fig. 9; “At 120, the method 100 may include sending the determined blob feature and the path of tracked positions for the candidate blob to the another processor integrated camera device. That is, if a processor integrated camera device determines that a particular other processor integrated camera device is likely to see the candidate blob based on the heading of the candidate blob and the position of that particular other processor integrated camera device, then blob data for that candidate blob may be sent to that particular other processor integrated camera device in a peer-to-peer manner over a network. The particular other processor integrated camera device may then compare each blob that it sees to the received blob data to identify whether it is the candidate blob. In this manner, a particular candidate blob may be efficiently tracked across the plurality of processor integrated camera devices of the computer system in a distributed peer-to-peer manner” in par. [0055]).
Regarding claim 2, Finkelstein discloses The at least one computer readable storage medium of claim 1, wherein the cell representation is to include one or more of a first set of cells corresponding to predicted activity, a second set of cells corresponding to observed inactivity or a third set of cells corresponding to observed activity (fig. 6; “FIG. 6 illustrates an example of data analytics 62 that may be generated by the processor 20. In one example, the data analytics 62 include a count 64 for the number of unique blobs identified during a specified period of time. In another example, the processor 20 may be configured to generate a heatmap 66 indicating the path of tracked positions 56 for each identified blob in the list 52. That is, the heatmap 66 may graphically indicate how often/long customers moved to particular areas of the physical space 26 based on the path of tracked positions 56 for each unique identified blob 54” in par. [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Taylor (2012/0249802).
Regarding claim 3, Finkelstein discloses The at least one computer readable storage medium of claim 1, but fails to disclose wherein the cell representation is to include one or more features of the object.
Taylor teaches, in the same field of endeavor of object tracking using a network of distributed smart cameras, wherein the cell representation is to include one or more features of the object (“At step 102, a camera processes an image frame and extracts sightings. This can be by any method described herein. In some embodiments, image processing can include a preprocessing step, which can include filtering, such as smoothing, color extraction, enhancing sharpness, brightness, or contrast, compression, or the like. Image processing can include segmentation of the image to determine salient features in the image, any known manner, including that explain below. In segmentation allows the camera to identify objects in an image. For example, one noon image segmentation scheme applies temporal analysis to the image to identify objects in the image that moved relative to background. Another available segmentation scheme includes pattern recognition, such as facial recognition” in par. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Taylor in order to provide additional information about the object being tracked.
Regarding claim 4, Finkelstein discloses The at least one computer readable storage medium of claim 1, but fails to disclose wherein the cell representation is to include a fixed number of cells.
Taylor teaches, in the same field of endeavor of object tracking using a network of distributed smart cameras, wherein the cell representation is to include a fixed number of cells (“At step 302 a feature space is divided into and a predetermined number, n, of splitting planes” in par. [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Taylor since it would have provided an alternative method of establishing cell representation with predictable results.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Kasahara (US2016/0171310).
Regarding claim 5, Finkelstein discloses The at least one computer readable storage medium of claim 1, but fails to disclose wherein the instructions, when executed, further cause the origination camera to reduce one or more of a computational activity of the origination camera or a power consumption of the origination camera after the cell representation and the trajectory are sent.
However, Kasahara teaches adjusting camera settings when not in user in order to reduce power consumption (“it is possible to turn off the flash lamp of the camera 10 except when the image is captured and thus to reduce the power consumption of the camera 10” in par. [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Kasahara since it would have achieved the known desirable feature of reducing power consumption when the camera is not in use. 
7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Sasaki et al. (US2004/0080341).
Regarding claim 6, Finkelstein discloses, except for the limitations italicized below, A semiconductor apparatus (“10” and “11” in fig. 7) comprising: 
one or more substrates; and 
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to (par. [0040]-[0041]): 
generate a cell representation of a local space associated with an origination camera in a multicast domain (“the blob detectable module 30 may be configured to determine one or more geometric features of the candidate blob 32, such as, for example, a blob area, a size of the boundary box 40, a blob shape, a blob height and width, geometric moments of the blob, etc” in par. [0025]; “The position 48 of the candidate blob 32 may be computed at a center, centroid, etc., of the candidate blob 32 or the bounding box 44 for the candidate blob 32” in par. [0029]) of a local space associated with the origination camera (“102” in fig. 9; “list of identified blobs, each identified blob including a determined blob feature and a path of tracked positions for that identified blob” in par. [0043]; “the processor 20 may detect candidate blobs 32 based on identifying contiguous groups of foreground pixels 38. In the example illustrated in FIG. 4B, the processor 20 detects three contiguous groups of foreground pixels 38, which include a first contiguous group of foreground pixels 42A, a second group of contiguous foreground pixels 42B, and a third group of contiguous foreground pixels 42C” in par. [0023]; “the blob detection module 30 may be configured to identify the candidate blob 32 by comparing the determined blob features 46 and position 48 of the candidate blob 32 to a stored list of identified blobs 52. Each identified blob 54 may include a determined blob feature 46, a path of tracked positions 56 for that identified blob 54, and a blob identifier 58 that is unique to that identified blob 54 in the list…The position 48 of the candidate blob 32 may be computed at a center, centroid, etc., of the candidate blob 32 or the bounding box 44 for the candidate blob 32” in par. [0029]); 
predict that an object in the local space will exit the local space and enter one or more adjacent spaces associated with one or more additional cameras in the multicast domain (“118’ in fig. 9; “At 118, the method 100 may include determining that the candidate blob is heading toward another processor integrated camera device based on the path of tracked positions for the candidate blob. As illustrated in FIG. 7, each of the processor integrated camera devices may store the positions 70 of neighboring processor integrated camera devices in the computer system. Based on a determined heading of the candidate blob, a processor integrated camera device may determine whether another processor integrated camera device is likely to view the candidate blob based on its known position” in par. [0054]; fig. 8; “the first processor integrated camera device 68A captures a series of images of a nearby intersection. According to the processes and techniques described above with reference to FIG. 1, the first processor integrated camera device 68A detects a candidate blob 32A and identifies the candidate blob 32A as a new blob. Further, based on a path of tracked positions 56 determined for the identified candidate blob 32 and the positions 70 of neighboring the processor integrated camera devices, the first processor integrated camera device 68A determines that the identified candidate blob 32A is heading toward the second processor integrated camera device 68B. Based on that determination, the first processor integrated camera device 68A sends the determined blog feature 46 and the path of tracked positions 56 for the identified candidate blob 32A to the second processor integrated camera device 68B, but not the third or fourth processor integrated camera device 68C and 68D. In this manner, candidate blobs 32 may be identified and tracked across a plurality of processor integrated camera device 68 of the computer system 10 in an efficient peer-to-peer manner” in par. [0042]); and 
send the cell representation and a trajectory of the object to at least one of the one or more additional cameras before the object exits the local space (“120” in fig. 9; “At 120, the method 100 may include sending the determined blob feature and the path of tracked positions for the candidate blob to the another processor integrated camera device. That is, if a processor integrated camera device determines that a particular other processor integrated camera device is likely to see the candidate blob based on the heading of the candidate blob and the position of that particular other processor integrated camera device, then blob data for that candidate blob may be sent to that particular other processor integrated camera device in a peer-to-peer manner over a network. The particular other processor integrated camera device may then compare each blob that it sees to the received blob data to identify whether it is the candidate blob. In this manner, a particular candidate blob may be efficiently tracked across the plurality of processor integrated camera devices of the computer system in a distributed peer-to-peer manner” in par. [0055]).
Sasaki teaches a system-on-chip is to realize on one silicon LSI chip a system which has conventionally been realized by a substrate mounted with a large number of discrete devices and has large advantages of a low power consumption, high performance and reduction of mounting area (par. [0005]).
It would have been obvious to one of ordinary skill in the art to modify Finkelstein with the teaching of Sasaki in order to reduce power consumption, increase performance and reduce mounting area.
Regarding claim 7, the combined references of Finkelstein and Sasaki disclose The semiconductor apparatus of claim 6, wherein Finkelstein discloses the cell representation is to include one or more of a first set of cells corresponding to predicted activity, a second set of cells corresponding to observed inactivity or a third set of cells corresponding to observed activity (fig. 6; “FIG. 6 illustrates an example of data analytics 62 that may be generated by the processor 20. In one example, the data analytics 62 include a count 64 for the number of unique blobs identified during a specified period of time. In another example, the processor 20 may be configured to generate a heatmap 66 indicating the path of tracked positions 56 for each identified blob in the list 52. That is, the heatmap 66 may graphically indicate how often/long customers moved to particular areas of the physical space 26 based on the path of tracked positions 56 for each unique identified blob 54” in par. [0039]).
8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Sasaki et al. (US2004/0080341) further in view of Taylor (2012/0249802).
Regarding claim 8, the combined references of Finkelstein and Sasaki disclose The semiconductor apparatus of claim 6, but fail to disclose wherein the cell representation is to include one or more features of the object.
Taylor teaches, in the same field of endeavor of object tracking using a network of distributed smart cameras, wherein the cell representation is to include one or more features of the object (“At step 102, a camera processes an image frame and extracts sightings. This can be by any method described herein. In some embodiments, image processing can include a preprocessing step, which can include filtering, such as smoothing, color extraction, enhancing sharpness, brightness, or contrast, compression, or the like. Image processing can include segmentation of the image to determine salient features in the image, any known manner, including that explain below. In segmentation allows the camera to identify objects in an image. For example, one noon image segmentation scheme applies temporal analysis to the image to identify objects in the image that moved relative to background. Another available segmentation scheme includes pattern recognition, such as facial recognition” in par. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Taylor in order to provide additional information about the object being tracked.
Regarding claim 9, the combined references of Finkelstein and Sasaki disclose The semiconductor apparatus of claim 6, but fail to disclose wherein the cell representation is to include a fixed number of cells.
Taylor teaches, in the same field of endeavor of object tracking using a network of distributed smart cameras, wherein the cell representation is to include a fixed number of cells (“At step 302 a feature space is divided into and a predetermined number, n, of splitting planes” in par. [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Taylor since it would have provided an alternative method of establishing cell representation with predictable results. 
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Sasaki et al. (US2004/0080341) further in view of Kasahara (US2016/0171310).
Regarding claim 10, the combined references of Finkelstein and Sasaki disclose The semiconductor apparatus of claim 6, but fail to disclose the logic coupled to the one or more substrates is to reduce one or more of a computational activity of the origination camera or a power consumption of the origination camera after the cell representation and the trajectory are sent.
However, Kasahara teaches adjusting camera settings when not in user in order to reduce power consumption (“it is possible to turn off the flash lamp of the camera 10 except when the image is captured and thus to reduce the power consumption of the camera 10” in par. [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Kasahara since it would have achieved the known desirable feature of reducing power consumption when the camera is not in use. 
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US2020/0034983) in view of Sasaki et al. (US2004/0080341) further in view of Liu (US2012/0299098).
Regarding claim 11, the combined references of Finkelstein and Sasaki disclose The semiconductor apparatus of claim 6, but fail to disclose wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Liu teaches a system on chip semiconductor architecture wherein channel regions are positioned within one or more substrates (“The FinFET NVRAM device 102 further includes a gate structure 130 and a gate structure 131. The fin structure 122, and the hard mask layer 124 in the depicted embodiment, are disposed between the gate structures 130 and 131. Specifically, the channel region of the fin structure 122 is disposed between the gate structures 130 and 131” in par. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein with the teaching of Liu in order to provide a known semiconductor architecture with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667